     Case 1:16-cv-01689-NONE-JLT Document 60 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARY LEE GAINES,                                Case No. 1:16-cv-01689-NONE-JLT (PC)

12                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                      SECOND MOTION FOR EXTENSION OF
13            v.                                      TIME TO FILE OPPOSITION

14    OFFICER BEAVER,                                 (Doc. 59)

15                        Defendant.                  30-DAY DEADLINE

16

17          On February 7, 2020, Defendant filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 55.) Plaintiff requests

19   a second, 30-day extension of time to file an opposition to Defendant’s motion. (Doc. 59.)

20   Plaintiff states that she requires the additional time due the coronavirus pandemic, which has

21   “cause[d] [her] to have … very limited access to the prison law library” and is hindering her

22   ability to “complete [her] anticipated opposition.” (Id.) Good cause appearing, the Court

23   GRANTS Plaintiff 30 days from the date of service of this order to file an opposition or statement

24   of non-opposition to Defendant’s motion for summary judgment.

25
     IT IS SO ORDERED.
26
27      Dated:     April 15, 2020                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
     Case 1:16-cv-01689-NONE-JLT Document 60 Filed 04/15/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
